Citation Nr: 0907918	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether countable income for the year 2005 was properly 
calculated for purposes of determining eligibility for 
improved death pension benefits effective January 1, 2006. 


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
October 1977 and from April 1982 to August 1888; he also 
served on active duty for training from May 1980 to August 
1980.  He died in February 1996; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul which adjusted the appellant's VA pension, 
effective, January 1, 2006, based on countable income for the 
year 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A surviving spouse of a veteran who met the wartime service 
requirements provided in 38 U.S.C.A. § 1521 will be paid the 
maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.273 (2008).  As a condition of granting or 
continuing pension, VA may require from an applicant or 
recipient such information, proofs, and evidence as is 
necessary to determine the annual income and the value of the 
corpus of the estate of such person.  38 C.F.R. § 3.277 
(2008).  

In the present case, the appellant was awarded improved death 
pension benefits following the death of her spouse, the 
Veteran, in February 1996.  In September 2006, the appellant 
was notified that her pension would be continued, effective 
January 1, 2006, at a rate of $179 per month.  She was also 
informed that the amount of this monthly benefit was 
calculated based on $0 in income from earnings, $0 from 
Social Security, $0 in income from retirement, and $4,940 in 
income from rental income; this information reflected her 
countable income for the year 2005.  In October 2006, the 
appellant filed a notice of disagreement, indicating that she 
no longer was in receipt of rental income.  She attached a 
copy of her 2005 Federal Income Tax Return in support of her 
claim.  

Following receipt of the appellant's October 2006 notice of 
disagreement, the RO proposed to terminate her improved death 
pension benefits, effective February 1, 2002.  See Proposed 
Termination Letter dated March 8, 2006.  Thereafter, in March 
2007, the appellant's improved death pension benefits were 
terminated effective February 1, 2002.  Nevertheless, a 
statement of the case was issued in June 2007 as to the issue 
of whether the appellant's countable income for the year 2005 
was properly calculated for the purposes of determining 
eligibility/rate for improved death pension benefits, 
effective January 1, 2006.  The appellant perfected an appeal 
of this issue, and the Board now has jurisdiction.  38 C.F.R. 
§§ 20.101, 20.200 (2008).

In calculating a surviving spouse's countable income for 
improved death pension benefits, payments from any kind of 
source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271 (2008).  Income from real or 
personal property is countable as income of the owner of such 
property.  38 C.F.R. § 3.271(d).  

Prior to 2005, the appellant had claimed rental income in the 
amount of $4,940 from a three-bedroom condominium.  See 2001 
Federal Income Tax Return.  Evidence of record reflects that 
this income was paid to the appellant by a Housing and Urban 
Renewal Authority (HURA).  See Letter from HURA dated April 
4, 2007, and Attachments received.  The HURA's accounting 
records further show that the appellant was listed as the 
landlord on a property, and that this income represented 
income earned from Section 8 vouchers.  

As noted above, the appellant asserts that she no longer 
receives any rental income.  However, the accounting records 
submitted by HURA show that the appellant and another 
landlord, X, jointly received checks totaling $7,004 for the 
year 2005.  On her August 2007 VA form 9, the appellant 
explains that X is a business partner and that as of July 1, 
2003, "most of the HURA rental income went to [X]," and not 
herself.  She also submitted a copy of her 2005 Federal 
Income Tax Return which shows no reported rental income as 
evidence of her nonreceipt of rental income.  

For the purposes of VA improved death pension benefits, 
income from property shall be counted as the income of the 
property owners.  38 C.F.R. § 3.271(d).  If property is 
jointly owned, income of the various owners shall be 
determined in proportion to shares of ownership of the 
property.  The owner's shares of income held in partnership 
shall be determined on the basis of the facts found.  Id.  

The Board is of the opinion that the appellant's August 2007 
substantive appeal raises the issue of whether she is the 
sole owner of the property earning income from the HURA.  In 
this regard, she was previously listed as the only landlord 
and claimed the rental income on her 2001 Federal Income Tax 
Return.  However, she now has identified a business partner, 
X, and asserts that she is no longer receiving the majority 
of the rental income earned from the property.  Under these 
circumstances, the Board concludes that a remand is necessary 
to determine what share of the rental property the appellant 
owns.  The agency of original jurisdiction (AOJ) should 
therefore contact the appellant and ask her to submit 
information which shows evidence of ownership of any and all 
properties for which the appellant and/or the appellant and X 
are receiving income.  A recorded deed or other evidence of 
title shall constitute evidence of ownership.  Id.  

As a final matter, the Board notes that the record reflects 
that the appellant submitted an Eligibility Verification 
Report (EVR) detailing her income that was received by the RO 
on March 6, 2006.  However, this EVR is not associated with 
the claims file.  Since the Board is required to conduct a de 
novo review of the appellant's appeal, an accurate and 
complete copy of the record is essential to its mission.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that 
she submit evidence of ownership of any 
and all properties for which she received 
income in 2005 or any and all properties 
for which she and X  received income in 
2005 as shown in the April 2007 HURA 
letter with attachments.  The AOJ should 
specifically request that she provide a 
copy of a recorded deed or other evidence 
of title.  

2.  Ensure that all documents and evidence 
listed in the June 2007 statement of the 
case are located and associated with the 
claims folder, including the EVR received 
on March 6, 2006.

3.  After completion of the above, and any 
other development deemed necessary, 
readjudicated the issue on appeal.  Unless 
the benefit is resolved to her 
satisfaction, the appellant and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




